PCIJ_AB_74_PhosphatesMarocco_ITA_FRA_1938-06-14_ANX_01_NA_NA_FR.txt. 4I

ANNEXE

DOCUMENTS SOUMIS A LA COUR

I. — PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT FRANÇAIS.

A. — Au cours de la procédure écrite.

. Lettre de M. Barrére au ministre des Affaires étrangères d’Italie (14 XII 1900).

. Réponse du ministre des Affaires étrangères d’Italie à M. Barrére (16 XII 1900).
. Lettre du ministre des Affaires étrangères d’Italie à M. Barrère (1er xr 02).
. Réponse de M. Barrère au ministre des Affaires étrangères d'Italie (1€r x1 02).

Accord relatif à la Libye et au Maroc (28 x 12).
Dahir relatif à l’organisation judiciaire du Protectorat (12 VIII 13).

. Dahir minier du 19 1 14.
. Déclaration portant renonciation de l'Italie au régime des capitulations au

Maroc (9 II 16). 7

. Arrêté viziriel du 22 VII 19.

. Note de la Direction des Travaux publics du Protectorat (4 VIII 19).

. Dahir du 27 1 20.

. Dahir du 7 VIII 20.

. Dahir du 21 vint 20.

. Lettre de M. Combelas au lieutenant de Féraudy (3 XII 12).

. Lettre de l’intendant général Lallier du Coudray au directeur général des

Travaux publics du Protectorat (20 x1 16).

. Rapport du commandant Bursaux (30 Ix 17).
. Lettre de MM. Busset et Frier Deruis au directeur général des Travaux

publics (27 X 17).

. Lettre du général Lyautey à M. Busset (13 XI 17).

. Lettre de M. Busset au général Lyautey (6 xt 17).

. Permis de recherches de mines n° 459 délivré à M. Busset (3 XII 18).

. Permis de recherches de mines n° 599 délivré à M. Frier Deruis (29 IV 19).
. Lettre de M. Busset au chef du Service des Mines (1€T XII 19).

. Aide-mémoire du Gouvernement royal d'Italie (18 vit 21).

. Note du Gouvernement de la République pour l'ambassade d'Italie (26

VIII 21).
Procuration de M. Tassara à M. Levy (27 1X 21).

. Lettre de M. Busset au chef du Service des Mines (3 x 21).

. Lettre de M. Frier Deruis au chef du Service des Mines (3 X 21).
. Lettre de M. Bossu au chef du Service des Mines (14 X 21).

. Lettre de MM. Bossu et Levy au chef du Service des Mines (14 X 21).

. Lettre du chef du Service des Mines à M. Bossu (17 X 21).
. Idem (17 X 21).
. Sommation interpellative de M. Tassara au chef du Service des Mines (20

X 21).

. Lettre de M. Levy au chef du Service des Mines (30 x1 21).
. Reçu délivré par le chef du Service des Mines à M. Levy (2 x1 2x).

. Lettre du chef du Service des Mines à M. Bossu (29 XII 21).

. Lettre de M. Colle au ministère des Affaires étrangères (19 1 22).
. Lettre de M. Bossu au chef du Service des Mines (15 11 22).

. Lettre de M. Levy au chef du Service des Mines (27 11 22).

. Lettre du chef du Service des Mines à M. Levy (1 111 22).

. Idem (18 11 22).
A/B 74. —- PHOSPHATES DU MAROC

. Lettre de M. Bossu au chef du Service des Mines (22 111 22).

. Lettre du chef du Service des Mines à M. Levy (31 v 22).

. Lettre de M. Bossu au chef du Service des Mines (2 vi 22).

. Lettre de M. Levy au chef du Service des Mines (7 vir 22).

. Lettre du chef du Service des Mines à M. Levy (16 virt 22).

. Lettre de M. Levy au chef du Service des Mines (15 1X 22).

. Note du ministère des Affaires étrangères à l'ambassade d’Italie (7 v 23).
. Avis du Conseil général des Mines de France (22 vi 23).

. Décision du chef du Service des Mines rejetant la demande de M. Tassara

(8 z 25).

. Lettre du chef du Service des Mines à M. Tassara (9 1 25).
. Lettre du chef du Service des Mines à M. Colle-Deudon (26 11 25).

. Lettre de M. Tassara au chef du Service des Mines (28 111 25).
. Lettre de M. Vinck au résident général de la République au Maroc (3 Iv 25).

. Lettre du chef du Service des Mines à M. Tassara (6 Iv 25).

. Lettre de M. Vinck au résident général (30 IV 25).

. Lettre de M. Tassara au chef du Service des Mines (20 v 25).

. Lettre de M. Colle-Deudon au ministre de la Justice (9 VE 25).

. Lettre de M. Tassara au chef du Service des Mines (12 IX 25).

. Note du consulat de Belgique 4 Casablanca (27 VI 27).

. Note de la Résidence générale au consulat de Belgique a Casablanca

(x8 vir 27).

. Note établie par M. Francois Mazelie pour le résident général (8 1 29).
. Lettre de M. de Gennaro Musti au résident général (16 11 29).
. Sommation interpellative délivrée au nom de M. Tassara au chef du Service

des Mines (2 v 29).

. Lettre de M. Chapus au résident général (3 V 29).

. Lettre de M. Colle-Deudon au résident général (20 vi 29).

. Idem (22 1X 29).

. Lettre de M. de Gennaro Musti au ministère des Affaires étrangères (18 x 30).
. Note de l'ambassade d’Italie au ministère des Affaires étrangères, avec

documents annexes (28 XI 30).

. Lettre de M. Colle-Deudon au résident général (5 U1 31).

. Lettre de M. de Henseler à M. Urbain Blanc (3 vi 31).

. Lettre de M. Colle-Deudon au résident général (23 VI 31).
. Lettre du résident général à M. de Henseler (26 vi 31).

. Lettre de M. de Gennaro Musti au ministère des Affaires étrangères (30
VI 31).
. Lettre de M. de Gennaro Musti au directeur général des Travaux publics

du Protectorat (20 VIII 31).

. Note de l’ambassade d'Italie au ministère des Affaires étrangères (25 XI 31).
. Lettre du résident général à M. de Gennaro Musti (25 XI 31).
. Sommation de M. Olinto della Luccia au directeur de l'Office chérifien des

Phosphates (12 VII 32).

. Note de l’ambassade d’Italie au ministère des Affaires étrangères (15 Vil 32).
. Procès-verbal d’assemblée de la Société Miniere e Fosfati et signification

en date du 19 vit 32 par M. de Gennaro Musti au ministère des Affaires
étrangéres (4 VIII 32).

. Note du ministère des Affaires étrangères à l’ambassade d’Italie (22 vit 32).
. Lettre de M. de Gennaro Musti au ministère des Affaires étrangères (71X 32).
. Note de l’ambassade d’Italie au ministère des Affaires étrangères (22 XI 32).
. Lettre de M. de Gennaro Musti au ministère des Affaires étrangères (25 XI 32).
. Lettre de M. Manley au ministère des Affaires étrangères (18 I 33).

. Note du ministère des Affaires étrangères à l'ambassade d'Italie (28 1 33).
. Lettre du ministère des Affaires étrangères à M. de Gennaro Musti (28 1 33).
. Lettre de M. de Gennaro Musti au ministère des Affaires étrangères (6 11 33).
. Idem (19 IT 33).
43

89.
90.

gl.
92.

93.

94.
95-
96.
97-
98.
99.
100.
101.
102.
103.
104.
105.

106.
107.

108.
109.
110.
III.
112.
113.
114.
145.
116.

117.

118,

119.

120.
121.
122,

123.
124.
125.
126.
127.
128.

129.
130.

131.

37

A/B 74. —:PHOSPHATES DU MAROC

Aide-mémoire de l'ambassade des Etats-Unis d'Amérique au ministère des

Affaires étrangères (27 II 33).

Note du ministère des Affaires étrangères à l'ambassade des États-Unis

d'Amérique (21 III 33).

Lettre de M. Chambers à l'Office chérifien des Phosphates (28 III 33).

Note de l'ambassade des États-Unis d'Amérique au ministère des Affaires

étrangères (29 III 33).

Lettre de M. de Gennaro Musti au Grand-Vizir de S. M. le Sultan du

Maroc (30 III 33).

Lettre de M. de Gennaro Musti au résident général (4 IV 33).

Lettre du ministère des Affaires étrangères à M. de Gennaro Musti (10 v 33).

Note de l'ambassade d’Italie au ministère des Affaires étrangères (16 VI 33).

Note du ministère des Affaires étrangères à l'ambassade d’Italie (12 VII 33).

Signification de M. Manley à l'Office chérifien des Phosphates (6 x 33).

Lettre de M. Chambers à l'Office chérifien des Phosphates (23 XI 33).

Idem (7 XII 33).

Lettre du résident général à M. Chambers (22 XII 33).

Note de l’ambassade d’Italie au ministère des Affaires étrangères (2 1 34).

Lettre de M. Chambers au résident général (16 11 34).

Note du ministère des Affaires étrangères à l'ambassade d’Italie (10 111 34).

Aide-mémoire de l’ambassade d’Italie au ministère des Affaires étrangères

(14 VI 35).

Note de l'ambassade d’Italie au ministère des Affaires étrangères (27 I11 36).

Jugement du Tribunal de Marrakech et arrêt de la Cour de Rabat (20 11 et

7 VII 36).

Voyages au Maroc (1901-1907), par A. Brives (extraits).

Comptes vendus de l'Académie des Sciences du 14 IV 19 (extraits).

Lettre de M. Ccmbelas au résident général (22 XI 12).

Lettre du directeur général des Travaux publics à M. Combelas (30 XI £2).

Lettre de M. Busset au directeur des Travaux publics (20 1x 13).

Idem (20 IX 33).

Idem (21 X 13).

Télégramme de « Résidence Rabat à région Chaouia » (7 XII 12).

a. Lettre de M. Busset au résident général (12 VII 13).

b. Lettre du résident général 4 M. Busset (vir 13).

Sentences de la Commission arbitrale des Litiges miniers relatives aux

requêtes 280 F, 47 et 43, 121 à 125, etc., et 229 (extraits).

Sentences de la Commission arbitrale des Litiges miniers relatives aux

requêtes 299, 23 et 43 F (extraits).

a. Publications du Bureau d’études géologiques et minières coloniales : Les
ressources minérales de la France d'outre-mer : Le phosphate (extraits
d'un article de A. Beaugé).

b. Certificat du capitaine Gourcerol (24 11 22).

c. Lettre du colonel Emanuelli au chef du Service des Mines (10 X 37).

Lettre de M. Delure au secrétaire général du Protectorat (29 IX 17).

Registre d’ordre du Service des Mines nos 394 et 449.

Bordereau 3442 (transmission au directeur général des Finances d’une

lettre du directeur général des Travaux publics) (4 X 17).

Travaux de l'Administration (années 1918-1920).

Convention Ferrier-Busset (25 XI 19).

Accusé de réception de M. Frier Deruis du permis 593 (5 V 19).

Lettre de M. Frier Deruis au Service des Mines (sans date).

Lettre de M. Lantencis à M. Frier Deruis (26 x 20).

Rapport Despujols sur la demande en invention présentée par M. Ferrier

(extraits) (24 IV 23). ‘

Quatre rapports du Conseil d'administration de l'Office chérifien des Phos-

phates, 1921 à 1924 inclus (extraits).

Décret du 25 111 1898 (Bulletin officiel du Gouvernement général de l’Algérie,

année 1898, p. 298).

Décret beylical du rer x11 1898 (extraits).
44

132

133.
134.

135.
136.

137.

A/B 74. — PHOSPHATES DU MAROC

a et b. Lettres des directeurs du Service des Mines de Tunisie et d’Algérie
au directeur du Service des Mines du Maroc (extraits) (11 1x et 6 X 37).

Lettre de M. Delure à M. Savry (16 Iv 19).

Dahir approuvant le contrat de concession du port de Safi à l'Office
chérifien des Phosphates (3 VIiI 32).

Convention relative à la construction de l’embranchement minier desser-
vant la mine des Beni Ghirane (extraits) (6 IIT 37).

Cours d'exploitation des mines, par H. de la Goupillière ; Traité de Métal-
logénie, par L. de Launay; et Etat actuel des connaissances sur la géologie
du Maroc français, par J. Savornin (extraits).

« Note préliminaire sur les vertébrés fossiles des phosphates du Maroc »,
par Arambourg, dans le Bulletin de la Société géologique de France, fasc. 67,
1935 (extraits).

a et b. Lettre et aide-mémoire de l'ambassadeur d’Italie à Paris au secré-
taire général du ministère des Affaires étrangères (8 IV 35).

B. — Au cours de la procédure orale.

. Carte générale du Maroc au 1/r.000.000, avec indication du bassin phos-
phatier.

. Carte indiquant les différents bassins phosphatiers du Maroc.

. Carte indiquant le périmètre défini par M. Combelas dans sa déclaration
du 3 XII 12.

. Carte indiquant le périmètre originairement demandé par M. Combelas le
3 XIX 12.

5. Carte indiquant le plateau des Beni Meskine.

6. Carte indiquant l'emplacement de la carrière où fut trouvé du phosphate
par le commandant Bursaux en janvier 1917.

7. Trois photographies relatives à la carrière susmentionnée et à son empla-
cement.

8. Deux cartes indiquant les périmètres Busset et Frier Deruis.

9. Plan montrant les travaux effectués sur les périmètres Busset.

10. Carte montrant les travaux du Service des Mines chérifien et les travaux
exécutés sur les périmètres Busset.

11. Note de M. Arambourg, professeur au Muséum de France.

12. Lettre de M. Tissier, vice-président du Conseil d'État, au secrétaire général

I
2

1

des Affaires étrangères de France (1er 1x 37).
II. — PIÈCES DEPOSEES AU NOM DU GOUVERNEMENT ITALIEN.
A. — Au cours de la procédure écrite}.
. Lettre de M. Busset au directeur général des Travaux publics (27 X 17).

. Réponse du général Lyautey (13 XI 17).

Le Gouvernement italien a en outre déposé au Greffe de la Cour les

ouvrages cités dans ses écritures, savoir:
1) Chapus, L'exploitation des phosphates au Maroc.
2) Mauchaussé, L'évolution du régime minier au Maroc français.

} Guillemin, L’ Office chévifien des Phosphates.
4) P.-Louis Rivière, Textes, Codes et Lois du Maroc, II.
) Girault, Principes de colonisation et de législation coloniale.

6) Soulmagnon, Principes du contentieux administratif tunisien.

7) Volume intitulé: Notes ef Mémoires, n° 37. — Historique des Recherches
minières au Maroc (zone française). Des origines à 1930, par P. Despujols,
ingénieur en chef des Mines. (Rabat, Imprimerie officielle, 1936),

et le texte complet de certaines pièces citées en extrait dans son Mémoire,
savoir :

38
45 A/B 74. — PHOSPHATES DU MAROC

3. Réplique de M. Busset (sans date).

4. Préambule et articles pertinents de l’Acte général d’Algésiras du 7 IV 06.
5. Traité franco-allemand du 4 XI 11.

6. Articles pertinents de la loi minière française du 21 Iv 1810.

7. Articles pertinents du dahir du 19 1 14 portant le règlement minier marocain.
8
9

. Arrêté viziriel du 22 vit 19.
. Note de la Direction générale des Travaux publics, publiée au Bulletin
officiel du 4 viit 19.
10. Dahir du 27 1 20, portant institution du monopole des phosphates.
xx. Rapport de M. Calary de Lamazière, député, à la Chambre française
(sans date).
12. Dahir du 7 vill 20 portant créaticn d’un Office chérifien des Phcsphates.
12 bis. Arrêté viziriel relatif au Conseil d’administration de ]’Office chérifien
des Phosphates (sans date).
13. Dahir du 21 vir 20 concernant les droits acquis.
14. Lettre de M. Bossu au Service des Mines, transmettant la demande de
M. Tassara, en date du 14 X 21.
15. Lettre de M. Tassara au Service des Mines (14 X 21).
16 et 16 bis. Réponses du Service des Mines (17 X 21).
17. Acceptation de la part du Service des Mines de recevoir la demande de
M. Tassara (2 XII 21).
18. Décision du Service des Mines rejetant la demande de M. Tassara (8 1 25).

19: Lettre de M. Tassara au Service des Mines (28 11 25).

20. Réponse du Service des Mines refusant la communication des documents
(5 Iv 25).

21 et 22. Protestations de M. Tassara (lettres des 20 v et 12 IX 25).

23. Réponse du Service des Mines à une sommation faite le 2 v 29 (sans date).

24. Intervention de M. Chapus auprès du résident général (sans date).

25. Réponse du résident général à M. Chapus (sans date).

26. Réponse du résident général à M. Sombsthay (26 vi 31).

26 bis. Réponse du résident général à M. de Gennaro Musti (25 xt 31).

27. Lettre de M. le sénateur Viollette au directeur général des Travaux publics
(VIII 31).

28, 29, 30. Notes de l’ambassade d'Italie au Quai d'Orsay (28 XI 30, 25 XI 31,
15 VII 32).

31. Réponse du Quai d'Orsay (22 VIII 32).

32. Lettre de la Société Miniere e Fosfati au Quai d’Orsay (10 XI 32).

33. Note de l'ambassade royale (22 XI 32).

34. Réponse du Quai d'Orsay (28 1 33).

35. Lettre de M. de Gennaro Musti demandant au Quai d'Orsay la nomination
de juges extraordinaires et renouvelant la proposition d’une transaction
(6 II 33).

36. Note de l'ambassade royale au Quai d’Orsay (16 vi 33).

)
) Loi minière française du 21 Iv 1810.

) Dahir du 19 I 14, portant règlement minier.

) Dahir du 27 1 20, modifiant le règlement minier (dans le volume précité, p. 499).

5) Lettre de M. Chapus au résident général de France au Maroc (3 v 29).

6) Lettre de M. de Gennaro Musti a la Direction des Affaires politiques et
commerciales du Quai d’Orsay (6 11 33).

7) Dahir du 12 vir 13, relatif à l’organisation judiciaire du Protectorat fran-

çais au Maroc (dans l’ouvrage précité de M. P.-Louis Rivière, p. 472).

8) Dahir du 15 1x 23, portant règlement minier au Maroc (dans le volume
précité Le Maroc économique, p. 502).
72.
40

A/B 74. — PHOSPHATES DU MAROC

et 38. Notes échangées entre l'ambassade royale et le Quai d’Orsay (12
VIII 33 et 2 1 34).

. Note du Quai d'Orsay à l’ambassade royale (10 111 34).
. Mémoire remis à M. Laval à Rome (1 35).
. Lettre du marquis Visconti Venosta, ministre des Affaires étrangères

d'Italie, à M. Barrère, ambassadeur de France à Rome (16 XII 1900).

. Echange de notes entre Italie et la France, concernant le Maroc et la

Tripolitaine cyrénaique (1er Xr 02).

. Déclaration signée & Paris le 28 x 12 par MM. Poincaré et Tittoni.
. Déclaration du 9 111 16, par laquelle le Gouvernement d’Italie renongait

aux capitulations au Maroc.

. Contrat d’association entre MM. Busset et Combelas (23 III 14).
. Article 8 du dahir du 12 vii 13, relatif à l’organisation judiciaire du

Protectorat français au Maroc.

. Dahir du rev rx 28, ouvrant aux fonctionnaires le recours pour excès de

pouvoir.

. Article 44 du dahir du 15 1X 25, portant règlement minier du Maroc.

. Note de M. A. Brives à l'Académie des Sciences (21 Iv 08).
. Lettre du directeur général des Travaux publics au Maroc à M. Combelas

(30 XI 12).

. Lettre de M. Combelas au lieutenant de Féraudy (3 XII 12), et notes des

4-10 XII 12 qui ont suivi.

. Lettre du lieutenant de Féraudy à M. Combelas (3 xII 12), et réponse de

ce dernier.

. Télégramme de M. de Saint-Aulaire (13 XII 12).
. Dahir du 19 I 14 portant réglementation pour la solution des litiges miniers.

. Rapport de M. Busset à la Commission arbitrale sur les recherches de

phosphates effectuées dans les Beni Meskine (IV 14).

. Dahir du 3 XI 14 suspendant la délivrance des permis de recherches de mines.
. Lettre du chef du Service des Mines à M. Combelas (5 XI 17).

. Dahir du 9 vi 18 abrogeant le dahir du 3 x1 14 et fixant la reprise de

l'institution des permis de recherche de mines.

. Avis de la Direction générale des Travaux publics sur l’application du

règlement minier (8 viz 18).

. Permis de recherche délivré à M. Busset, son verso, et récépissé de demande

y relatif (17 X 18).

. Note de M. A. Brives {14 IV 19).

Lettre de M. Deruis au secrétaire général du Protectorat (9 v 19).

. Copie par acte notarié du Bulletin officiel publiant les listes des permis

de recherches de phosphates accordés à MM. Busset et Deruis (13-20 X 19).

. Lettre de M. Deruis au chef du Service des Mines (19 v 20),
. Lettre de l'ingénieur des Mines à M. Deruis (21 V 20).

. Lettre de M. Deruis à l’ingénieur des Mines (31 v 20).
. Lettre de l'ingénieur des Mines à M. Deruis (5 vi 20).
. Lettre de M. Deruis à l'ingénieur en chef du Service des Mines (9 vi 20).

. Réponse de l'ingénieur en chef du Service des Mines à M. Deruis (10 vi 20).

. Décision de la Commission arbitrale à Paris déboutant M. Busset et ses

associés (16 Vi 20).

. Extrait du compte rendu de la séance de la Chambre des Députés du

17 VI 20.
Lettre de M. Deruis à M. Lantenois, inspecteur général (28 1x 20).
89.

90.

91.
92.
93-
94-
95-
96.
97-
98.
99.

100.

IOI.

102.

103.

104.

4I

. Rapport de M. Busset concernant les travaux de recherche exécutés à

A/B 74. — PHOSPHATES DU MAROC

. Lettre de M. Deruis au chef du Service des Mines (8 vrit 21).
. Lettre de M. Colle-Deudon à M. Tassara (24 viit 21).
. Note de l'ambassade d'Italie à Paris au ministère royal des Affaires

étrangères (16 IX 21).

. Constitution de l’Association en participation Italo-Marocchina (24 1x 21).

3

Oued Zem (x 21).

. Rapport de M. Deruis concernant les travaux de recherche exécutés &

Bir Fenzer (x 21).

. Extrait du rapport du Conseil d’administration de l'Office chérifien des

Phosphates concernant l'exercice 192I (1922).

. Procuration de M. Tassara à M. de Gennaro Musti (10 vit 28).

3

. Cession de vingt-huit permis de M. Tassara à M. de Gennaro Musti

(10 IV 29).

. Constitution de la Société anonyme italienne Miniere e Fosfati (6 11 30).
. Procuration de la Société Minieve e Fosfati à M. de Gennaro Musti

(25 III 30).

. Lettre de M. Combelas à M. de Henseler (26 vi 31).
. Idem (6 VII 31).
. Lettre de M. de Gennaro Musti à M. Lucien Saint, résident général au

Maroc (29 x 31).

. Cession de dix-neuf permis à l'American and Moroccan Phosphate Cor-

poration (24 II 33).

. Certificat du greffe du Tribunai de Rome attestant qu'en date du 2 VI 33

M. de Gennaro Musti a été nommé président du Conseil d'administration
de la Société Miniere e Fosfati (22 VI 33).

Lettre de la Société italienne Miniere e Fosfati. à l'American and Moroc-
can Phosphate Corporation concernant la résiliation de la cession (5 IV 35).
Lettre de l'American and Moroccan Phosphate Corporation à la Société
italienne Miniere e Fosfati concernant la résiliation de la cession (25 V 35).

Note de l’ambassade d’Italie à Paris au ministère des Affaires étrangères
de la République (27 11 37).

Idem (5 IV 37).

Certificat du greffe du Tribunal de Rome attestant que la Société Miniere
e Fosfati est inscrite dans le Registre des Sociétés du tribunal au n° 87, 1930
(3 VI 37).

Certificat de la mairie de Gênes attestant que M. Becaro Pietro a la
nationalité italienne (17 vi 37).

Certificat de la mairie de Gênes attestant que M. Rolla Ferdinando a la
nationalité italienne (17 VI 37).

Certificat de la mairie de Génes attestant que feu Taccone Enrico avait
la nationalité italienne (17 VI 37).

Certificat de la mairie de Gênes attestant que feu Tassara Costantino
avait la nationalité italienne (17 VI 37).

Certificat de la mairie de Gênes attestant que M. Traverso Ernesto a la
nationalité italienne (17 vi 37).

Certificat de la mairie de Gênes attestant que M. Martignoni Vittorio a
la nationalité italienne (17 VI 37).

Certificat de la mairie de Gênes attestant que M. Martignoni Luigi a la
nationalité italienne (17 VI 37).

Certificat de la mairie de Gênes attestant que M. Carenzi Angelo a la
nationalité italienne (17 VI 37).

Certificat de la mairie de Florence attestant que M. Bosi Ferdinando a
la nationalité italienne (17 VI 37).

Certificat de la mairie de Trani attestant que feu Palieri Gioacchino
avait la nationalité italienne (18 vI 37).

Certificat de la mairie de Trani attestant que feu Palieri Alfredo avait
la nationalité italienne (18 VI 37).
48

105.

106.

107.

108.

109.

110.

42

A/B 74. — PHOSPHATES DU MAROC

Certificat du consulat général d’Italie à Paris attestant que M. Gaspare
de Gennaro Musti a la nationalité italienne (18 vi 37).

Note de M. Tissier, vice-président du Conseil d’État de France, à la
Direction des Affaires politiques et commerciales du Quai d'Orsay (sans
date).

Récépissé de la Banque d’État pour le versement de 300 francs effectué
par M. Tassara, pour cession du permis de recherches n° 146.

Extraits du Bulletin officiel du Maroc, n° 472 du 8 xI 21, n° 481 du
Io I 22, n° 498 du 9 V 22, concernant les permis déchus.

Certificat du Governatovato de Rome attestant que M. Giulio Pestalozza
avait la nationalité italienne (sans date).

Déclaration du liquidateur de l’Associazione Tialo-Marocchina concernant
la situation de MM. Colle-Deudon et Jacob Levy (sans date).

. Note de M. Scialoja à M. Briand (sans date).

B. — Au cours de la procédure orale.

. Quinze permis de recherches délivrés, pour les phosphates de chaux, par

le Service des Mines à M. Busset, et accompagnés des récépissés respectifs
de demande.

. Lettre de M. Deruis au Service des Mines (8 viii 21).
. Vingt-sept récépissés de la Banque d’État du Maroc, datés du 14 x 21.
. Bulletin officiel de l'Empire chérifien, Protectorat de la République fran-

çaise au Maroc, rome année, n° 472, 8 XI 21; 11me année, n° 481, 10 1
22; 11me année, n° 498, 9 V 22.

. Lettre de M. Lémery (10 11 38).
. Lettre de l'Office chérifien des Phcsphates à M. de Gennaro Musti (25

IV 32).
